Powell, J.
(After stating the foregoing facts.)
1, 3. It will be unnecessary for us to pass upon the question as to whether the answer of the defendant amounted to a traverse of the grounds of the attachment or not. The verdict and judgment actually rendered in the case is a general verdict and judgment, and does not specifically bind the property attached, and the result is therefore to release the levy of the attachment. Where the defendant appears and pleads to the merits, the plaintiff is entitled to take a judgment against him if he recovers, irrespective of whether the grounds of the attachment as originally sued out were true or not. If the defendant pleads to the merits and the plaintiff elects to take only a general judgment, a consideration of the validity of the plaintiff’s right to take out the' attachment becomes wholly immaterial. For this reason it is unnecessary for us to determine whether the court ought or ought not to have excluded the testimony tending to show that the defendant did not reside out of the State. The whole case turns upon the proposition whether the court erred in excluding the contract offered by the defendant as evidence under his counter-claim. The ground on which it was excluded, — that it was unilateral, — is not well taken. It will be seen that it is signed by both parties and that it recites mutual considerations and obligations. It not only recites that Henderson is to sell and convey and that the Messrs. *371Phillips are to pay at certain definitely named times, but it recites that they have in fact paid $1,000 of the purchase-price. It also recites that the sale cancels certain cross obligations standing between the parties on their respective books. This is not a mere offer; it is a complete contract. If it had been signed by Henderson only it would have been within the doctrine announced in Simpson v. Sanders, 130 Ga. 265 (60 S. E. 541), and the cases there cited; but it is signed by all of the parties.
3. However, we think this instrument was properly excluded. The suit was by J. J. L. Phillips alone, while the contract set up by Henderson as a counter-claim binds P. D. Phillips and J. J. L. Phillips jointly. Therefore it is not a mutual demand, and no reason appears for varying the usual rule which forbids the set-off of demands not mutual. The true solution of this transaction is that Henderson owes J. J. L. Phillips the $5,000 for which judgment has been rendered in this ease, and that P. D. Phillips and J. J. L. Phillips are jointly liable to Henderson for the $25,000, less whatever credits have been paid upon this sum; and if they are solvent, as we presume they are, he may yet recover it by an action on the contract. The verdict rendered against him in this suit will not prejudice any legal rights he may have under his contract, since despite his attempts to raise the matters growing out of this contract in this case, he was not permitted to do so, because of the rules of law we have discussed.

Judgment affirmed.